         Case 3:19-cv-00385-BSM Document 2 Filed 07/08/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

GARY LEON WEBSTER                                                            PLAINTIFF
ADC #114018

v.                          CASE NO. 3:19-CV-00385 BSM

TERRY GOODWIN JONES, et al.                                               DEFENDANTS

                                         ORDER

       Gary Webster has not served any of the defendants, and the time to do so has expired.

Fed. R. Civ. P. 4. This case is dismissed without prejudice.

       IT IS SO ORDERED this 8th day of July, 2020.


                                                   UNITED STATES DISTRICT JUDGE
